Name: Commission Regulation (EEC) No 3231/91 of 6 November 1991 concerning applications for STM licences for cereals submitted on 1 to 4 November 1991 for imports of common wheat, barley and maize into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 91 Official Journal of the European Communities No L 306/15 COMMISSION REGULATION (EEC) No 3231/91 of 6 November 1991 concerning applications for STM licences for cereals submitted on 1 to 4 November 1991 for imports of common wheat, barley and maize into Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 1 to 4 November 1991 and notified to the Commis ­ sion shall be accepted for the tonnages applied for, adjusted by a coefficient of :  0,43 for common wheat falling within CN code 1001 90 99,  0,10 for maize falling within CN code 1005 90 00 . 2. The issue of STM licences concerning imports of common wheat and maize into Portugal from 5 to 30 November 1991 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1367/91 of 24 May 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of cereals into Portugal (') sets a target ceiling of 220 000 tonnes for common wheat, 300 000 tonnes for maize to be broken down into equal monthly quantities ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 4 November 1991 for STM licences for imports of common wheat and maize into Portugal which are well in excess of the ceiling set ; whereas measures should be taken to deal with this situa ­ tion, Article 2 This Regulation shall enter into force on 7 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 130, 25. 5. 1991 , p. 31 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 293, 27. 10. 1988, p. 7.